             Case 3:18-cv-06464-LB Document 10 Filed 01/07/19 Page 1 of 3



 1   Todd M. Friedman (SBN 216752)
 2   Adrian R. Bacon (SBN 280332)
     Meghan E. George (SBN 274525)
 3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5
     Woodland Hills, CA 91367
     Phone: 866-598-5042
 6   Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
     abacon@ toddflaw.com
 8
     mgeorge@toddflaw.com
 9   Attorneys for Plaintiff
10
                        UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
     ABANTE ROOTER AND PLUMBING)                  Case No. 3:18-cv-06464-LB
13
     and SIDNEY NAIMAN, individually )
14   and on behalf of all others similarly  )     NOTICE OF VOLUNTARY
     situated,                              )     DISMISSAL OF ENTIRE ACTION
15
                                            )     WITHOUT PREJUDICE
16   Plaintiff,                             )
17
                                            )
            vs.                             )
18                                          )
19   BD FUNDING GROUP LLC, and              )
     DOES 1 through 10, inclusive, and each )
20
     of them                                )
21                                          )
22
     Defendant.                             )

23

24

25

26

27

28




                                     Notice of Dismissal - 1
              Case 3:18-cv-06464-LB Document 10 Filed 01/07/19 Page 2 of 3



 1
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
 2   Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
 3   prejudice as to the individual and class claims. Defendant has neither answered
 4   Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this
 5   case was filed as a class action, no class has been certified, and court approval of
 6   this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
 7   Rules of Civil Procedure. Accordingly, this matter may be dismissed without
 8   prejudice and without an Order of the Court.
 9

10
                  RESPECTFULLY SUBMITTED this 7th day of January, 2019.

11

12                             By:    s/Todd M. Friedman
                                      Todd M. Friedman, Esq.
13
                                      Law Offices of Todd M. Friedman, P.C.
14                                    Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
              Case 3:18-cv-06464-LB Document 10 Filed 01/07/19 Page 3 of 3



 1   Filed electronically on this 7th day of January, 2019, with:
 2
     United States District Court CM/ECF system
 3

 4

 5
     Notification sent on this 7th day of January, 2019, via the ECF system to:

 6   Honorable Magistrate Judge Laurel Beeler
 7   United States District Court
     Northern District of California
 8

 9
     This 7th day of January, 2019.
10
     By: s/Todd M. Friedman
11       Todd M. Friedman
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
